Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of February 15, 2018 (the
“Amendment”), between Air T, Inc., a Delaware corporation (the “Borrower”), and
Minnesota Bank & Trust, a Minnesota state banking corporation (the “Lender”).

 

RECITALS:

 

A.     The Borrower and the Lender are parties to that certain Credit Agreement
dated as of December 21, 2017 (the “Original Agreement”).

 

B.     The Borrower has requested that the Lender amend the Original Agreement
to increase the Term Loan D Commitment defined therein.

 

C.     Subject to the terms and conditions of this Amendment, the Lender will
agree to the foregoing request of the Borrower.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Defined Terms. All capitalized terms used in this Amendment shall, except
where the context otherwise requires, have the meanings set forth in the
Original Agreement as amended hereby.

 

2.     Amendments. The Original Agreement is hereby amended as follows:

 

(a)     The definitions of the terms “Material Adverse Effect”, “Term Loan C
Commitment” and “Term Loan D Commitment” defined in Section 1.01 of the Original
Agreement are hereby amended in their respective entireties to read as follows:

 

“     ‘Material Adverse Effect’ means a material adverse effect on (a) the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower, individually,
or the Borrower and its Subsidiaries taken as a whole (provided that for
purposes of this clause (a) an event shall deemed to be “material” if it
involves, or could be expected to involve, at least $5,000,000), (b) the
validity or enforceability of any Loan Document, (c) the perfection or priority
of any Lien purported to be created by any Loan Document, (d) the rights or
remedies of the Lender under any Loan Document or (e) the ability of any Loan
Party to perform any of its payment obligations under any Loan Document to which
it is a party.

 

‘Term Loan C Commitment’: $1,000,000.00, and as the context may require, the
agreement of the Bank to make Term Loan C to the Borrower up to the amount of
the Term Loan C Commitment subject to the terms and conditions of this
Agreement.

 

‘Term Loan D Commitment’: $1,680,000.00, and as the context may require, the
agreement of the Bank to make Term Loan D to the Borrower up to the amount of
the Term Loan D Commitment subject to the terms and conditions of this
Agreement.”

 

 

--------------------------------------------------------------------------------

 

 

(b)     Section 1.01 of the Original Agreement is hereby further amended by
inserting the following new definitions of the terms “First Amendment”, and
“First Amendment Effective Date” in the appropriate alphabetical order:

 

“‘First Amendment’: means that certain Amendment No. 1 to Credit Agreement dated
as of February 15, 2015 executed by the Borrower and the Lender.

 

‘First Amendment Effective Date’: means the ‘Effective Date’ as defined in
Section 3 of the First Amendment.”

 

(c)     Section 2.01(c) of the Original Agreement is hereby amended in its
entirety to read as follows:

 

“     (c)     To make a loan (the “Term Loan C”) in the amount of the Term Loan
C Commitment to the Borrower at the Lender’s principal office in Edina,
Minnesota in immediately available funds on the First Amendment Effective Date.
Proceeds of Term Loan C will be used to pay closing costs and to repay a portion
of the outstanding principal balance of the Revolving Credit Loans.”

 

(d)     Section 2.01(d) of the Original Agreement is hereby amended by inserting
the following new sentence at the end of such Section:

 

“Proceeds of Term Loan D will be used to pay closing costs and to repay a
portion of the outstanding principal balance of the Revolving Credit Loans.”

 

3.     Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Effective Date”) when, and only when, the Lender shall have received:

 

(a)     this Amendment, duly executed by the Borrower;

 

(b)     an Acknowledgment and Agreement, in the form provided by the Lender,
duly executed by each Guarantor; and

 

(c)     such other documents as the Lender may reasonably request.

 

4.     Representations and Warranties. To induce the Lender to enter into this
Amendment, the Borrower represents and warrants to the Lender as follows:

 

(a)     The execution, delivery and performance by the Borrower of this
Amendment and any other Loan Document to which the Borrower is a party have been
duly authorized by all necessary corporate action, do not require any approval
or consent of, or any registration, qualification or filing with, any government
agency or authority or any approval or consent of any other person (including,
without limitation, any shareholder), do not and will not conflict with, result
in any violation of or constitute any default under, any provision of the
Borrower’s articles of incorporation or bylaws, any agreement binding on or
applicable to the Borrower or any of its property, or any law or governmental
regulation or court decree or order, binding upon or applicable to the Borrower
or of any of its property and will not result in the creation or imposition of
any security interest or other lien or encumbrance in or on any of its property
pursuant to the provisions of any agreement applicable to the Borrower or any of
its property;

 

2

--------------------------------------------------------------------------------

 

 

(b)     The representations and warranties contained in the Original Agreement
are true and correct as of the date hereof as though made on that date except:
(i) to the extent that such representations and warranties relate solely to an
earlier date; and (ii) that the representations and warranties set forth in
Section 5.04 of the Original Agreement to the audited annual financial
statements and internally-prepared interim financial statements of the Borrower
shall be deemed to be a reference to the audited financial statements and
interim financial statements, as the case may be, of the Borrower most recently
delivered to the Lender pursuant to Section 6.01(a) or 6.01(b) of the Original
Agreement;

 

(c)     No events have taken place and no circumstances exist at the date hereof
which would give the Borrower the right to assert a defense, offset or
counterclaim to any claim by the Lender for payment of the Obligations;

 

(d)     The Original Agreement, as amended by this Amendment and each other Loan
Document to which the Borrower is a party are the legal, valid and binding
obligations of the Borrower and are enforceable in accordance with their
respective terms, subject only to bankruptcy, insolvency, reorganization,
moratorium or similar laws, rulings or decisions at the time in effect affecting
the enforceability of rights of creditors generally and to general equitable
principles which may limit the right to obtain equitable remedies; and

 

(e)     Before and after giving effect to this Amendment, there does not exist
any Default or Event of Default.

 

5.     Release. The Borrower hereby releases and forever discharges the Lender
and its successors, assigns, directors, officers, agents, employees and
participants from any and all actions, causes of action, suits, proceedings,
debts, sums of money, covenants, contracts, controversies, claims and demands,
at law or in equity, which the Borrower ever had or now has against the Lender
or its successors, assigns, directors, officers, agents, employees or
participants by virtue of the Lender’s relationship to the Borrower in
connection with the Loan Documents and the transactions related thereto

 

6.     Reference to and Effect on the Loan Documents.

 

(a)     From and after the date of this Amendment, each reference in the
Original Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Original Agreement, and each reference to the
“Credit Agreement”, the “Credit Agreement”, “thereunder”, “thereof”, “therein”
or words of like import referring to the Original Agreement in any other Loan
Document shall mean and be a reference to the Original Agreement as amended
hereby; and except as specifically set forth above, the Original Agreement
remains in full force and effect and is hereby ratified and confirmed.

 

3

--------------------------------------------------------------------------------

 

 

(b)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Agreement or any such other Loan
Document.

 

7.     Costs, Expenses and Taxes. The Borrower agrees to pay on demand all costs
and expenses of the Lender in connection with the preparation, reproduction,
execution and delivery of this Amendment and the other documents to be delivered
hereunder or thereunder, including their reasonable attorneys’ fees and legal
expenses. In addition, the Borrower shall pay any and all stamp and other taxes
and fees payable or determined to be payable in connection with the execution
and delivery, filing or recording of this Amendment and the other instruments
and documents to be delivered hereunder and agrees to save the Lender harmless
from and against any and all liabilities with respect to, or resulting from, any
delay in the Borrower’s paying or omission to pay, such taxes or fees.

 

8.     Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS
AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

9.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

10.     Counterparts. This Amendment may be executed in counterparts and by
separate parties in separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same document.
Receipt by telecopy, pdf file or other electronic means of any executed
signature page to this Amendment shall constitute effective delivery of such
signature page.

 

11.     Recitals. The Recitals hereto are incorporated herein by reference and
constitute a part of this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above.

 

 

 

AIR T, INC.

 

By:                                                                   

 

Name: Candice L. Otey

 

Its:      Secretary

 

 

 

 

Minnesota Bank & Trust

 

By:                                                                          

Name:     Eric P. Gundersen

Title:       Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[signature page Amendment No. 1 to Credit Agreement]